Citation Nr: 1601581	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  13-02 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for erectile dysfunction, including as secondary to service-connected disabilities.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep disorder (claimed as sleep apnea, also claimed as insomnia due to undiagnosed illness), including as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1997.  These matters are before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  That rating decision addressed 25 issues (granted service connection for posttraumatic stress disorder (PTSD), denied and deferred a number of service connection claims, continued the rating in 3 increased rating claims, and in pertinent part, declined to reopen the claims of service connection for a sleep disorder (claimed as sleep apnea) and erectile dysfunction.  The Veteran filed a timely notice of disagreement with regard to a number of the claims adjudicated in the July 2011 rating decision, but perfected an appeal (by filing a timely Substantive Appeal (VA Form 9)) only with regard to reopening the claims for erectile dysfunction and service connection for a sleep disorder (sleep apnea).  In November 2015, a video conference hearing was held before the undersigned.  A transcript is associated with the record.  At the hearing the Veteran granted waiver of initial consideration by the RO of any additional evidence received.  In addition, a 60-day abeyance period was granted to allow for the submission of additional evidence.  In December 2015, the Veteran's representative submitted additional evidence, including a written statement by the Veteran's wife in support of his claim, and a few pages of medical treatment record.

The issues of entitlement to service connection for erectile dysfunction and sleep disorder (sleep apnea), including as secondary to service-connected disabilities (on de novo review) are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2002 rating decision denied the Veteran's claim of service connection for erectile dysfunction, finding essentially that erectile dysfunction neither occurred in nor was caused by service; he did not appeal that denial or submit new and material evidence within a year of the decision, and the April 2002 decision became final.

2.  Evidence received since the April 2002 rating decision, includes a February 2011 VA (fee basis) examination suggesting that the Veteran's erectile dysfunction is related to his service-connected PTSD, and the Veteran's statements alleging erectile dysfunction is secondary to his service-connected disabilities (low back and PTSD), relates to an unestablished fact needed to substantiate the underlying claim of service connection and raises a reasonable possibility of substantiating such claim.  

3.  A July 2009 rating decision denied the Veteran's claim of service connection for a sleep disorder also claimed as insomnia due to undiagnosed illness, finding essentially that there was no chronic sleep disorder found in service; and because sleep disorder also claimed as insomnia due to undiagnosed illness resulted from a known clinical diagnosis; he did not appeal that denial or submit new and material evidence within a year of the decision, and the July 2009 decision became final.

4.  Evidence received since the July 2009 rating decision, includes a February 2011 VA (fee basis) examination suggesting that the Veteran's sleep disorder may be related to his service-connected PTSD, and the Veteran's statements alleging his sleep disorder is secondary to his service-connected disabilities (arthritis of the knees, low back disability and PTSD), relates to an unestablished fact needed to substantiate the underlying claim of service connection and raises a reasonable possibility of substantiating such claim.  



CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for erectile dysfunction, including as secondary to service-connected disabilities is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has been received, and the claim of service connection for a sleep disorder (claimed as sleep apnea, also claimed as insomnia due to undiagnosed illness), including as secondary to service-connected disabilities is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act of 2000 (VCAA)

In light of the fully favorable determination in the claims to reopen the matters of service connection for erectile dysfunction and a sleep disorder (sleep apnea), including as secondary to service-connected disabilities, no further discussion of compliance with VA's duty to notify and assist is necessary.  De novo review of these matters is addressed in the remand below.

Legal Criteria, Factual Background and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

 "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Evidence of record at the time of the final April 2002 (erectile dysfunction) rating decision consists primarily of service treatment records (STRs), which includes the Veteran's May 1997 retirement medical examination and medical history report, which are silent for any complaints, treatment or diagnosis of erectile dysfunction.  
Also of record at that time was a May 1999 outpatient treatment record (Army Community Hospital) that noted the Veteran had complaints of erectile dysfunction for a year.  His assessment was erectile dysfunction, idiopathic.  September 2003, May 2004 and November 2004 VA outpatient care notes, of record at the time of the final April 2002 rating decision shows the Veteran was diagnosed with erectile dysfunction.  In December 2005, December 2006, December 2007 and February 2008 VA outpatient care notes, the assessments included that the Veteran was treated for erectile dysfunction; and in a May 2009 VA outpatient care note the assessment was that erectile dysfunction was symptomatically improved.

Evidence of record at the time of the final July 2009 (sleep disorder) rating decision consists primarily of service treatment records (STRs), which includes the Veteran's May 1997 retirement medical examination and medical history report, wherein he reported having frequent trouble sleeping.  Also of record at that time is a December 2008 VA mental disorder examination that diagnosed the Veteran with insomnia.

Evidence added to the record since the April 2002 (erectile dysfunction) and the July 2009 (sleep disorder) final denials include evidence that tends to suggest a relationship between the claimed erectile dysfunction and a sleep disorder and the Veteran's service connected disabilities.  The February 2011 VA (fee basis) examiner has suggested that the Veteran's erectile dysfunction may be related to his service-connected PTSD.  In addition, the Veteran's statements and hearing testimony allege erectile dysfunction is secondary to his service-connected low back disability and PTSD.  Regarding the Veteran's sleep disorder, the February 2011 examiner suggested the Veteran's sleep disorder may be related to his service-connected PTSD, and the Veteran has alleged that his sleep disorder is secondary to his service-connected arthritis of the knees and low back disabilities and PTSD.  This is new evidence (as it was not previously of record), is material as it pertains to an unestablished fact necessary to substantiate the claims of service connection for erectile dysfunction and a sleep disorder, raises a reasonable possibility of substantiating the claims; and is material.  See Shade, 24 Vet. App. at 117-18 (§ 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.").  Consequently, the additional evidence received is both new and material and warrants reopening of the claims of service connection for erectile dysfunction and a sleep disorder.  De novo consideration of these claims is addressed below.


ORDER

The appeal to reopen a claim of service connection for erectile dysfunction is granted.

The appeal to reopen a claim of service connection for a sleep disorder is granted.


REMAND

The Veteran's claim for erectile dysfunction was previously denied in essence because erectile dysfunction neither occurred in nor was caused by service.  The Veteran now contends that his erectile dysfunction is related to his service-connected disabilities and/or caused by the medication takes for his service-connected disabilities.  On February 2011 VA (fee basis) PTSD examination, the examiner noted the Veteran has occasional interference with physical health because of reduced physical activity/exercise and the impact of anxiety/stress upon overall health (e.g., erectile dysfunction; GERD).  On September 2011 VA (fee basis) general medical examination, the Veteran reported erectile dysfunction in relation to his lumbar spine disability.  In his January 2013 Substantive Appeal (VA Form 9) he noted essentially that his erectile dysfunction is due to "all the medication" he takes for his service-connected disabilities.  At the November 2015 hearing the Veteran noted that after the Gulf War he took medications for his service connected disabilities that made the erectile dysfunction worse.  

The Veteran has not been examined by VA in connection with his claim for service connection for erectile dysfunction, including as secondary to service-connected disabilities to obtain a nexus opinion.  As the evidence of record suggests that the Veteran's erectile dysfunction may be related to or caused by his service-connected disabilities or the medicines he takes for them, the "low threshold" standard as to when an examination to secure a nexus opinion is required is met, and development for such an examination is necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the claim of service connection for a sleep disorder (claimed as sleep apnea, also claimed as insomnia due to undiagnosed illness), including as secondary to service-connected disabilities, the evidence shows on his Report of Medical History at retirement, he reported a history of frequent trouble sleeping.  An August 1995 service treatment record notes he had frequent trouble sleeping, frequent awakening and restless sleep for three years since coming back from Saudi Arabia.  He reported that he feels tired by the end of the day and often takes a nap in the late afternoon.  The assessment was sleep problem not apparently related to nightmares; it sounds more physical as he wakes up because he feels hot.  At the November 2015 hearing he testified that on numerous occasions people in service complained about his snoring or lack of breathing while he slept.  He stated that during Desert Storm people complained that they were not getting enough sleep because he was keeping them awake.  He was told that he was losing his breath while sleeping; and on numerous occasions they woke him up.  His wife has told him that his snoring is really hard to bear.  She testified that the Veteran had sleep problems prior to using a CPAP [continuous positive airway pressure] machine.  She stated that he has had sleep problems since they have been married (they were married while he was in the military) and the snoring has gotten progressively worse.  

On February 2011 VA (fee basis) PTSD examination, the Veteran reported prolonged sleep onset latencies, fragile sleep with multiple prolonged awakenings, combat nightmares, and profound daytime sleepiness.  It was noted in his Axis I diagnoses of PTSD and major depressive disorder that his sleep problems initially began with the PTSD and worsened with the depression.  A March 2011 VA medical record noted the Veteran reported that he has trouble sleeping stating, that his back pain keeps him from sleeping at night and he has nightmares during sleep that wake him up from sleep.  Based on the foregoing, the Board finds a remand for an examination is warranted.  

The Veteran testified at the hearing that he had a sleep study performed in 2010/2011 at the Southwest Medical Center in Lawton (directed by a VA clinic).  He was given a CPAP machine, and he assumes he was diagnosed with sleep apnea. He stated that he has had the same issues from 1997, when he retired from the service, through 2010/2011, and that his sleep disorder has worsened.  He has not had a sleep study since 2010/2011.  The Veteran stated that he underwent a sleep study in 2010/2011.  While the record makes reference to a sleep study conducted in 2011, the actual report has not been associated with the record.  On remand the complete copy of the 2011 sleep study performed at the Southwest Medical Center in Lawton must be obtained and associated with the Veteran's record.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization, attempt to secure for the record copies of any (and all) updated clinical records for any VA and private treatment the Veteran has received, to specifically include the 2010/2011 sleep study by the Southwest Medical Center in Lawton (the Veteran indicated that the sleep study was performed under a VA fee basis arrangement).

2.  The AOJ should arrange for a VA genitourinary examination of the Veteran to ascertain the nature and likely etiology of any current erectile dysfunction.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions as to the following:

(a) Is it at least as likely as not (a 50% or better probability) that any erectile dysfunction documented during the period of the current claim is related to any incident of the Veteran's military service?  

(b) Is it at least as likely as not (a 50% or better probability) that any erectile dysfunction documented during the period of the current claim was (i) caused or (ii) aggravated (the opinion must specifically discuss the concept of aggravation) by his service-connected disabilities, to include medication taken for such (the Veteran is service-connected for PTSD, tension headaches, lumbosacral strain with IVDS, radiculopathy of the bilateral lower extremities, bilateral knee arthritis, GERD, tinnitus, bilateral hearing loss, and status post fracture right 5th metatarsal)?  

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  

3.  The AOJ should arrange for an appropriate VA examination to determine the etiology of the Veteran's sleep disorder.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions as to the following:

(a) Does the Veteran have a sleep disorder distinct from the sleeping difficulties associated with service-connected PTSD?

(b) If a sleep disorder (distinct from the sleeping difficulties associated with PTSD) is diagnosed, is it at least as likely as not (a 50% or better probability) that such diagnosed disorder had its onset during, or is otherwise related to, service.  The examiner must discuss the Veteran's statements that he snored in service and his post-service complaints of fatigue noted in VA treatment records; and the statements of his wife that that his snoring is really hard to bear? or

(c) If the sleep disorder can be diagnosed, but is without conclusive pathophysiology or etiology, is it at least as likely as not (a 50% or better probability) that such diagnosed disorder is a manifestation of a chronic multisymptom illness?

(d) Is it at least as likely as not (a 50% or better probability) that a diagnosed sleep disorder was (i) caused or (ii) aggravated (the opinion must specifically discuss the concept of aggravation) by his service-connected disabilities (PTSD, tension headaches, lumbosacral strain with IVDS, radiculopathy of the bilateral lower extremities, bilateral knee arthritis, GERD, tinnitus, bilateral hearing loss, and status post fracture right 5th metatarsal)? 

(e)  If the Veteran has any sleep problems that cannot be attributed to a known diagnosis or as a manifestation of PTSD, the examiner must provide an opinion as to whether they are a manifestation of an undiagnosed illness.  

In making the above determinations, any objective medical "signs" of disability must be considered, as well as any other, non-medical indicators that are capable of independent verification. 

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  

4.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claims on appeal.  If any benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


